DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-13 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system/unit, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2021. While Examiner respectfully sees Applicant’s argument that the claims do not require a serious burden to examine, the subtle differences between the systems and methods within the instant art create situations wherein the claims can diverge in patentable subject matter (even unintentionally) and will be best addressed pending allowance/issuance via rejoinder and amendment to allowable subject matter (should such subject matter be found).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 14-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0000441) in view of Pfister (US 2015/0094567).

Wang et al additionally recites the program for registration and storage to execute the determinations and processing of the citations above (Fig 8-9, 0069-0071, 0152).
Wang et al discloses what is listed above, but fails to disclose specifically that the puncture position of a vessel is denoted by the gradient calculation, though locations of surgical elements or impact of tools is fully enabled by the disclosure, and puncture detection would inherently differ from other locations in terms of gradients (Abs, 0068, 0078-81, 0139 for puncture identification with different means). 
Attention is hereby directed to the teachings reference to Pfister in the same area of endeavor, which specifically addresses the identification of vessel puncture locations via registration and combination of image datasets as well as statistical analysis thereof (0027, 0035, 0018, 0021, 0056, 0069). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Pfister to solve for a tool insertion position based on the change in vessel data with the system of Wang et al solving for gradient values of the vessel at a vessel line (0151-0154, Wang, 0081-0087, Claims 5-9).

Regarding claims 3-6, and 16-20, Wang et al discloses the measure of gradients lines orthogonal to the centerline of the vessel, the mapping of the gradient and plotting of both 1st and 2nd order calculations for curvature and vessel line calculations (0110-0111, 0113-0115, 0154). Wang et al 

Regarding claims 7-8, and 21-22, Wang et al calculates the regional maximum/minimum values for the vessel line, and uses mapping to plot the values thereof (0077, 0101, 0105, 0127-0129). Additionally, the identification of local maxima/minima for targeting and identifying regions of interest is disclosed (0142). As mentioned above, the Wang et al reference discloses what is listed above, but fails to disclose specifically that the puncture position of a vessel is denoted by the gradient calculation, though locations of surgical elements or impact of tools is fully enabled by the disclosure, and puncture detection would inherently differ from other locations in terms of gradients (and identification of ROIs, should the puncture position be a ROI). 
Attention is hereby directed to the teachings reference to Pfister in the same area of endeavor, which specifically addresses the identification of vessel puncture locations via registration and combination of image datasets as well as statistical analysis thereof (0027, 0035, 0018, 0021, 0056, 0069, 0079, 0115). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Pfister to solve for a tool insertion position based on the change in vessel data with the system of Wang et al solving for local maxima/minima in order to identify regions of interest, including puncture positions (0069, 0115, Pfister).


Regarding claims 9-10 and 23-24, Wang et al disclose the segmentation of the blood vessel in the first image dataset, and the determination of a second segmentation from a second dataset and the mapping of a position of interest in both images (0012, 0093, 0121-123, Claim 8). Wang et al discloses the real-time mapping, iterative mapping, average mapping, and the determination of ROI positions in 
Wang et al does not disclose or teach the calculations being of instrument position and puncture position, but attention is hereby directed again to the teaching reference to Pfister which expressly teaches both the mapping of instrument position in multiple images as well as the locating of puncture position(s) based on image datasets (0062-0072, 0079, 0080, 0088). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the Pfister teachings of mapping instrument position (for display, 0009, 0105) and puncture positions along with the segmentation, image mapping, processing of position, and region data of Wang et al in order to map position data and provide an output of interest data as a combination map (including segmentation 0130-0136 of Wang, 0069-0070, Fig 11, Pfister).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793